960 So. 2d 772 (2007)
Armand McEWEN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and We are in the Dough, Inc., Appellees.
No. 1D06-4970.
District Court of Appeal of Florida, First District.
May 17, 2007.
Rehearing Denied July 27, 2007.
Armand McEwen, pro se, Appellant.
Geri Atkinson-Hazleton, General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
Having considered the appellant's response to this Court's order of November 3, 2006, this appeal is hereby DISMISSED for lack of jurisdiction because the notice of appeal was not filed within 30 days of *773 rendition of the order on appeal. See Fla. R.App. P. 9.110(b).
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.